Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 07/20/20.
Claims 1-19 are pending and have been examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/20 and 02/18/22 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TW 1626125.
	Regarding claim 1, TW’125 discloses an impact wrench comprising a front housing (Fig. 2) and a motor (40), wherein a transmission mechanism and an impact mechanism are disposed in the front housing (80, 60, 90); a direction of a force outputted by the motor is changed through the transmission mechanism to drive a working member (62) of the impact mechanism to rotate; a part of the working member (62) is protruded and is exposed outside the front housing (Fig. 5); wherein the front 
[AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: connector]
    PNG
    media_image1.png
    440
    507
    media_image1.png
    Greyscale


	Regarding claims 2 and 4, TW’125 shows wherein the covering member (18) comprises two protruding members (via screws not shown) disposed on the second abutting surface (via screw holes not shown numerically); the first abutting surface of the seat has two recesses (as shown in annotated Fig. 3) corresponding to the two protruding members (i.e. screws not shown numerically); when the second abutting surface is closely abutted to the first abutting surface, the two protruding members are engaged with the two recesses (Fig. 5).
.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TW 1626125.
	Regarding claim 3, TW’125 discloses an impact wrench comprising a front housing with a seat (16) and a covering (18), and first and second abutting surfaces (as shown in annotated Fig. 3 above), wherein the abutting surfaces are curved, but fails to 
	Regarding claim 7, TW’125 discloses wherein the seat has a first receiving groove, and the covering member has a second receiving groove; a side of the transmission mechanism and a side of the impact mechanism are received in the first receiving groove; another side of the transmission mechanism and another side of the impact mechanism are received in the second receiving groove (as shown in Fig. 5).
Allowable Subject Matter
Claims 8-19 are allowed.
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed surgical instrument comprising: a front housing with a seat, a first cap and a second cap, wherein a receiving space is formed together by the seat, the first cap, and the second cap; the first cap has a perforation, and a part of the working member passes through the perforation; when the second cap is removed, an opening of the front housing, which communicates with the receiving space, is exposed.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731